                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


CYNTHIA LLOYD,

                      Plaintiff,
                                         Case No. 18 C 4267
            v.
                                         Judge Harry D. Leinenweber
CREDIT SERVICES
INTERNATIONAL, INC.,

                     Defendant.


                     MEMORANDUM OPINION AND ORDER

     Plaintiff’s Petition for Attorneys’ Fees and Costs (Dkt.

No. 41) is granted in part and denied in part: Plaintiff is

entitled to $9,826.73 in attorneys’ fees and $400.00 in costs.

                            I.     BACKGROUND

     Plaintiff Cynthia Lloyd commenced this action in June 2018,

alleging that Defendant Credit Systems International, Inc., a debt

collector, violated the FDCPA. The Court denied the parties’ Cross-

Motions for Summary Judgment in May 2019. (See Order, Dkt. No. 38).

The parties agreed to settle Plaintiff’s claims on June 12, 2019,

and thereafter jointly stipulated to dismiss the action. (See Joint

Dismissal, Dkt. No. 47.) Plaintiff accepted Defendant’s settlement

offer of $1,000.00 (the maximum statutory damages for an individual

plaintiff   under   the   FDCPA,   see   15   U.S.C.   § 1692k(a)),   with
attorneys’ fees and costs to be determined by the Court. Plaintiff

now seeks $30,285.77 in attorneys’ fees and $1,845.44 in costs.

                                   II.    STANDARD

     The     touchstone      for    a     district   court’s     calculation     of

attorney’s fees is the lodestar method, a court calculates by

multiplying    a     reasonable     hourly    rate   by   the   number   of   hours

reasonably expended. Gastineau v. Wright, 592 F.3d 747, 748 (7th

Cir. 2010) (citing Hensley v. Eckerhart, 461 U.S. 424, 433–37

(1983)). If necessary, the Court has the flexibility to “adjust

that figure to reflect various factors including the complexity of

the legal issues involved, the degree of success obtained, and the

public interest advanced by the litigation.” Id. The Court must

assess   “whether      the   fees    are    reasonable    in    relation   to   the

difficulty, stakes, and outcome of the case.” Id.

                                    III.     DISCUSSION

                                     A.    Attorneys’ Fees

     The Court will first evaluate whether Plaintiffs’ attorneys’

hourly rates are reasonable, and then determine whether the number

of   hours    they     expended     is     reasonable.    In    determining     the

appropriate hourly rate, the Court considers, among other factors,

the market rate for the services rendered, Denius v. Dunlap, 330

F.3d 919, 930 (7th Cir. 2003), the “attorney’s actual billing rate

for similar litigation,” and rates that are “in line with those


                                         - 2 -
prevailing in the community.” Pickett v. Sheridan Health Care Ctr.,

664 F.3d 632, 640 (7th Cir. 2011). Because the FDCPA is a fee-

shifting statute, billing rates can be difficult to determine, as

plaintiffs’ attorneys rarely bill their clients directly for FDCPA

cases. In these circumstances, courts look to the “‘next best

evidence’ of an attorney’s market rate, namely ‘evidence of rates

similarly experienced attorneys in the community charge paying

clients for similar work and evidence of fee awards the attorney

has received in similar cases.’” Id. at 640 (quoting Spegon v.

Catholic Bishop of Chicago, 175 F.3d 544, 555 (7th Cir. 1999)).

     Plaintiff seeks the following rates for her three attorneys:

$450 for Andrew Finko, $372 for Michael Wood, and $335 for Celetha

Chatman.   However, these rates are higher than what courts in this

district have approved for these attorneys. The Court approves a

$415 rate for Finko, as other courts in this district have recently

approved that reasonable rate. See Rhone v. Medical Business

Bureau, LLC, No. 16-cv-5215, Order at 3 (N.D. Ill. April 27, 2018);

Evans v. Portfolio Recovery Assocs., LLC, No. 15 C 4498, 2017 WL

2973441, at *3 (N.D. Ill. July 12, 2017). A $352 rate for Wood,

and a $315 rate for Chatman, are appropriate for the same reason.

See Rhone, Order at 3 (setting $352 rate for Wood); Chatman v.

Stellar Recovery, Inc., No. 16 C 833, 2017 WL 951246, at *2 (N.D.




                               - 3 -
Ill. Mar. 10, 2017) (setting $315 rate for Chatman on services

rendered post-May 2016).

       In this case, determining the appropriate number of hours is

more complex than setting the rate. Defendant asserts that the

Court must deny any attorneys’ fees that Plaintiff incurred after

September 21, 2018, the date that Defendant tendered an Offer of

Judgment under Federal Rule of Civil Procedure 68. On that date,

Defendant offered judgment “in favor of Plaintiff” in the amount

of    $1,001    plus   reasonable   attorneys’       fees     and   taxable   costs

“incurred in this action prior to expiration of this offer, such

fees and costs to be determined by agreement of the parties and,

if the parties cannot agree, by the Court upon Motion of the

Plaintiff.” (Offer of Judgment, Ex. A to Def.’s Resp., Dkt. No. 44-

1.) Plaintiff did not accept the offer, and it expired on October

5, 2018.       See FED. R. CIV. P. 68.

       An offer of judgment pursuant to Rule 68 “limits a plaintiff’s

ability to recover costs incurred after the date of the offer.”

Paz v. Portfolio Recovery Assocs., LLC, 924 F.3d 949, 953 (7th

Cir. 2019); see also FED. R. CIV. P. 68(d) (“If the judgment that

the    offeree    finally   obtains      is   not   more    favorable    than   the

unaccepted offer, the offeree must pay the costs incurred after

the    offer    was    made.”).   The    rule’s     purpose    is   to   encourage

settlement and to discourage protracted litigation. Sanchez v.


                                        - 4 -
Prudential Pizza, Inc., 709 F.3d 689, 691 (7th Cir. 2013). The

Rule’s limit on a plaintiff’s recovery of costs often limits the

recovery of attorneys’ fees in fee-shifting cases. Paz, 924 F.3d

at 953. Rule 68 incorporates the definition of “costs” from the

relevant fee-shifting statute, and therefore cuts off recoverable

attorneys’ fees after a Rule 68 offer when the statute defines

“costs” to include attorneys’ fees. Paz, 924 F.3d at 953 (7th Cir.

2019) (citing Marek v. Chesny, 473 U.S. 1, 9 n.2 (1985)). However,

in setting forth the damages to which a plaintiff in a “successful

action” is entitled, the FDCPA separates costs and attorneys’ fees.

See 15 U.S.C. § 1692k(a)(3). Therefore, a prevailing party in an

FDCPA   action   is   entitled   to    attorneys’    fees    notwithstanding

Rule 68. Paz, 924 F.3d at 953. Because Plaintiff was successful in

obtaining     judgment   against      Defendant,    she     is   entitled   to

reasonable attorneys’ fees under the FDCPA.

     However, even when Rule 68 does not operate to bar the

recovery of attorneys’ fees after an offer of judgment, a district

court must consider a substantial settlement offer as a factor in

determining whether a fee award is reasonable. Moriarty v. Svec,

233 F.3d 955, 967 (7th Cir. 2000). Fees “accumulated after a party

rejects   a   substantial   offer     provide   minimal     benefit   to    the

prevailing party, and thus a reasonable attorney’s fee may be less

than the lodestar calculation.” Id. (citing Marek, 473 U.S. at


                                    - 5 -
11). An offer is “substantial” if “the offered amount appears to

be roughly equal to or more than the total damages recovered by

the    prevailing     party.”   Moriarty,      233     F.3d    at   967.    In    such

circumstances, a district court “should reflect on whether to award

only a percentage (including zero percent) of the attorney’s fees

that were incurred after the date of the settlement offer.” Id.

       In Paz v. Portfolio Recovery Assocs., LLC, 924 F.3d 949 (7th

Cir. 2019), the Seventh Circuit considered whether a plaintiff was

entitled to recover attorneys’ fees after rejecting a Rule 68 offer

that contained similar language as in the offer that Plaintiff

rejected. In Paz, an FDCPA defendant offered: judgment to be

entered in favor of the plaintiff, not to be construed as an

admission of liability by defendant, $3,501 for the plaintiff, and

“reasonable    attorneys’       fees   and     costs    through      the   date    of

acceptance of the offer in an amount agreed upon by the parties,

or (as necessary) by the district court.” Paz, 924 F.3d at 952.

The    plaintiff    rejected    this    offer,    proceeded         to   trial,   and

ultimately obtained the maximum $1,000 in statutory damages. Id.

at 953. Plaintiff then sought to recover $187,410 in attorneys’

fees   and   $2,744    in   costs   under    15   U.S.C.      § 1692k(a)(3).      The

district court concluded that the many hours plaintiff’s counsel

spent on the case after the Rule 68 offer were unreasonable and

awarded only $10,875 in attorneys’ fees. The district court awarded


                                       - 6 -
the plaintiff $436 in costs as the prevailing party under Rule 54,

and   awarded   the   defendant   $3,064   in   costs,   representing    the

expenses the defendant incurred after the date of its Rule 68

offer. The Seventh Circuit affirmed these rulings. Id. at 955-56.

The plaintiff argued on appeal that the Rule 68 offer was not

“substantial” under Moriarty because it “[cut] off attorneys’ fees

at the time of acceptance, a provision that [plaintiff] sees as

exposing him to an unknown amount of fees for the time his counsel

would   spend   doing   the   paperwork    necessary     to   finalize   the

settlement and enter the Rule 68 judgment against [defendant].”

Id. at 954-55. The Seventh Circuit rejected this argument, noting:

      Paz’s position inheres with an air of unreality. … All
      Paz’s counsel had to do was request a fee award that
      would cover the time necessary to finalize the
      settlement. This would not have been difficult given the
      relative simplicity of the claims. By no means was this
      a    scenario   where    a    defendant   conveyed    an
      incomprehensible offer or acted in bad faith by setting
      a trap to preclude a plaintiff from recovering a
      reasonable amount in attorneys’ fees as part of a
      settlement.

Paz, 924 F.3d at 955.

      Plaintiff now advances the same argument that the Seventh

Circuit rejected in Paz. Plaintiff contends that although the

Rule 68 offer granted her $1 more in damages than the settlement

she ultimately accepted nine months later, the original offer was

not “substantial” under Moriarty because it did not allow Plaintiff

                                   - 7 -
to   recover   attorneys’   fees   accumulated   in   preparing   her    fee

petition. Plaintiff urges that because a prevailing party in an

FDCPA action is entitled to collect attorneys’ fees for time spent

preparing a fee petition, see generally Robinson v. City of Harvey,

Ill., 617 F.3d 915, 917 (7th Cir. 2010), a Rule 68 offer that

limits an attorneys’ fees award to hours spent prior to the

expiration of the offer is not “roughly equal to or more than” the

total damages recovered by the prevailing party. See Moriarty, 233

F.3d at 967.

      Plaintiff   asserts   that   by   accepting   Defendant’s   Rule    68

offer, she would have lost out on the 5.6 hours her attorneys

ultimately spent preparing the fee petition because Defendant did

not agree to her requested fees. Moreover, Plaintiff urges that

plaintiffs in fee-shifting cases would be prejudiced if they were

penalized under Moriarty for not agreeing to an offer that cut off

fees after acceptance, because of the possibility that a defendant

could “quickly eat[] away” at the monetary value of its offer by

going on to contest fees. (Pl.’s Reply at 5, Dkt. No. 46.)

      Plaintiff is correct that the language of Defendant’s Rule 68

offer provides that if the parties are unable to agree on fees and

have to brief the issue for the Court, Plaintiff would not be able

to recover those “fees on fees.” (See Offer of Judgment (offering

reasonable attorneys’ fees “incurred in this action prior to


                                   - 8 -
expiration of this offer, such fees and costs to be determined by

agreement of the parties and, if the parties cannot agree, by the

Court…”)     (emphasis        added).    Courts       generally     use     contract

principles to interpret Rule 68 offers, Webb v. James, 147 F.3d

617, 620 (7th Cir. 1998), and courts must enforce Rule 68 judgments

according to their plain language. See id. at 621 (“the district

court has no discretion to alter or modify the parties’ [Rule 68]

agreement”); Morjal v. City of Chicago, 774 F.3d 419, 422 (7th

Cir. 2014) (where Rule 68 offer limited attorneys’ fees to those

“accrued to date” of plaintiff’s acceptance, plaintiff cannot

recover for fees accrued during fee litigation if defendant was

not   litigating   fees       frivolously).     So,    had   Plaintiff      accepted

Defendant’s Rule 68 offer and the parties were unable to agree on

fees,   this   Court    could     not   have    awarded      any   fees    Plaintiff

accumulated after October 5, 2018, the date the Rule 68 offer

expired. However, Defendant’s offer clearly stated that Plaintiff

would   be   entitled    to    all   reasonable       attorneys’    fees    she   had

incurred in the case until October 5, 2019. It strikes the Court

as unlikely that, with this clear mandate in mind, Defendant would

stir up prolonged fee litigation beyond the usual response brief

to Plaintiff’s fee petition, costing itself a large amount in legal

expenses in the process. But if Defendant had, the Court would

have authority to award Plaintiff the attorneys’ fees she incurred


                                        - 9 -
in responding to Defendant’s vexatious conduct. See Morjal, 774

F.3d at 421. The fact remains that the original offer amount was

clearly “roughly equal to” the total damages Plaintiff ultimately

recovered in settlement. Accordingly, the September 2018 offer was

“substantial”     under   Moriarty.       Because   Plaintiff        declined    a

substantial settlement offer, the Court will reduce by 75% the

attorneys’ fees that Plaintiff incurred after October 5, 2018.

       Before October 5, 2018, Wood performed 5.75 hours of legal

work and Chatman completed 5.1 hours. The total billed amount at

the rates the Court approved herein is $3,630.50. After October 5,

2018, Finko performed 11.4 hours of work, Wood 8.2, and Chatman

54.5 (for a total of 74.1 hours of legal work, including the 5.6

hours Plaintiff’s counsel spent preparing the fee petition). The

total billed amount at the rates the Court approved herein is

$24,784.90.     Twenty-five     percent    of   that   sum      is    $6,196.23.

Plaintiff is entitled to the full amount of her attorneys’ pre-

offer fees ($3,630.50) plus 25% of her post-offer expiration fees

($6,196.23), for a total of $9,826.73 in fees. This final sum

appropriately reflects the difficulty, stakes, and outcome of the

case, as well as the fact that Plaintiff declined a Rule 68 offer

that   would   have   settled   this   case     without   the    need    for    an

additional 74.1 hours of legal work by her attorneys.




                                   - 10 -
                               B.     Costs

     The FDCPA mandates that a court award costs to a plaintiff in

a successful action. 15 U.S.C. § 1692k(a)(3). Defendant does not

dispute that Plaintiff’s settlement renders her action successful.

28 U.S.C. § 1920(2) allows a prevailing party to recover costs for

“printed    or   electronically      recorded      transcripts    necessarily

obtained for use in the case.” 28 U.S.C. § 1920(2). To that end,

Plaintiff seeks $1,845.44 in costs, which consists of a $400 filing

fee, a $50 service fee, $1,100.80 for a transcript of Victoria

Sheedy’s deposition, and $294.64 for a transcript of Cynthia

Lloyd’s    deposition.    Citing    Rule     68,   Defendant     argues   that

Plaintiff cannot be awarded costs that she incurred after declining

the Rule 68 offer, and in fact, Plaintiff must pay the costs that

Defendant incurred after declining the Rule 68 offer. Defendants

are correct. See FED. R. CIV. P. 68(d) (“If the judgment that the

offeree finally obtains is not more favorable than the unaccepted

offer, the offeree must pay the costs incurred after the offer was

made.”). Therefore, the Court awards Plaintiff $400 in costs, as

the filing fee was the only taxable cost Plaintiff incurred before

Defendant made its Rule 68 offer.

     Defendant    seeks    $758.60     for    a    transcript    of   Lloyd’s

deposition and $789.50 for a transcript of Sheedy’s deposition.

However, Defendant has not submitted an invoice or declaration


                                   - 11 -
that indicates the per-page rate it paid for these two deposition

transcripts. (See Transcript Invoices, Ex. E to Def.’s Resp., Dkt.

No. 44-5.) Under Northern District of Illinois Local Rule 54.1(b),

claimed transcript costs may not exceed the regular copy rate

established by the United States Judicial Conference. See N.D.

Ill. Local Rule 54.1(b). The current rate is $3.65 for ordinary

transcripts and $0.90 per page for the first copy. See id. Because

the Court cannot determine whether Defendant’s transcript costs

comply with the Local Rules, the Court will not award these costs.

                            IV.     CONCLUSION

     For   the   reasons   stated    herein,   Plaintiff’s   Petition   for

Attorneys’ Fees and Costs (Dkt. No. 41) is granted in part and

denied in part: Plaintiff is entitled to $9,826.73 in attorneys’

fees and $400 in costs.


IT IS SO ORDERED.




                                         Harry D. Leinenweber, Judge
                                         United States District Court

Dated: 10/21/2019




                                    - 12 -
